Citation Nr: 0300834	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  97-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and L.L.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972, he served in Vietnam from March 1969 to 
January 1970.  He was awarded the Bronze Star Medal with 
"V" device as well as the Combat Action Ribbon.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal originally from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan. 

In August 1997, the veteran testified at a personal 
hearing before the undersigned Board Member.  A copy of 
the transcript of that hearing is of record.  The Board 
remanded the issues that are the subject of this decision 
in December 1997.  Review of the actions performed by the 
RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998). 

In an October 2000, decision, the Board denied the 
veteran's appeal.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court).  In a 
March 2001 Order, the Court vacated the Board's October 
2000, decision and remanded the matter to the Board for 
further action in light of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


FINDINGS OF FACT

1.  The VA has provided all required notice and obtained 
all relevant evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  There is no competent medical evidence of record 
establishing an etiological connection between the 
veteran's currently diagnosed hepatitis C and any disease, 
disorder, or occurrence during the veteran's period of 
active duty.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active 
service.  38 U.S.C.A. §§1110, 5103, 5103A, 5107 (West 1991 
& Supp.2002); 38 C.F.R. §§3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 
2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminated the concept of a well-
grounded claim and superseded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, subsequent to the Court's vacation and remand of 
the veteran's appeal, the Board sent the veteran a letter 
which notified the veteran of the provisions of the VCAA 
and complied with all of VA's duties to notify as required 
by VCAA.  Here, the RO advised the veteran of the evidence 
necessary to substantiate his service connection claim by 
various documents.  For example, the veteran was advised 
of the applicable criteria concerning service connection 
by the March 1997 Statement of the Case (SOC), the Board's 
December 1997 Remand, the May 2000 Supplemental SOC 
(SSOC), the October 2000 Board decision, and the Board's 
November 2002 letter.  The Board notes that the VCAA made 
no change in the statutory or regulatory criteria that 
govern service connection.  The veteran's representative 
noted in October 2000 that they had no additional evidence 
to submit.  In addition, the November 2002 letter 
indicated that VA would request any pertinent medical 
records identified by the veteran.  As such, the veteran 
was kept apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there 
is no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances 
of this case, any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant are to be 
avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that 
the VCAA does not apply).  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, to include the revised regulatory 
provisions 38 C.F.R. § 3.159.  No additional assistance or 
notification to the veteran is required based on the facts 
of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when 
it adjudicated the claim below, and the Board will do the 
same.  As such, there has been no prejudice to the veteran 
that would warrant a remand, and the veteran's procedural 
rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110 (West 1991). Service connection connotes many 
factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(2002). Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim 
is denied.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.102 (2002), Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for hepatitis 
C.

The veteran contends that he has hepatitis C as a result 
of active military service, namely, his service in the 
Republic of Vietnam.  The veteran's service medical 
records indicate that he was hospitalized in June 1969 for 
treatment of shigella flexneri and in mid-July 1969 for a 
fever of unknown origin.  A May 1971 clinical entry 
indicates that the veteran was seen with complaints of 
loss of appetite, dark urine, loss of sleep and a tired 
feeling and notes that he was exposed to infectious 
hepatitis two weeks earlier.  Laboratory tests were 
ordered.  There was no report of liver dysfunction when 
the veteran was examined for discharge in September 1972.

Post service, a VA hospital summary dated in November 1972 
indicates that the veteran had a bilirubin of 2.4, 
elevation of the SGOT (serum glutamic oxaloacetic 
transaminase) at 135 and no history of liver disease.  A 
review of other post service medical evidence shows the 
veteran was treated for recurrent infections of the hands 
and feet and had low resistance to infections.

At a personal hearing before the undersigned in August 
1997, the veteran testified that in 1973, he underwent 
blood and liver function tests at St. Joseph's Hospital in 
Pontiac, Michigan, that revealed elevated liver levels.

Pursuant to the remand by the Board, available outpatient 
records were obtained from VA medical facilities.  
Pathologic analysis of a liver biopsy obtained in February 
1996 showed findings consistent with hepatitis C.  In 
October 1999, St. Joseph's Hospital advised that no 
treatment records pertaining to the veteran were found.  
The veteran was informed that the records were not 
available in the SSOC provided to the veteran in May 2000 
and the Board's October 2000 decision.  He was notified 
that he would be responsible for further attempts at 
procuring the records.

The veteran was examined by a VA physician, as requested 
by the Board, in December 1999.  After reviewing the 
record, the examiner noted that the veteran had no history 
of blood transfusion or IV drug abuse.  The veteran denied 
any history of high-risk sexual activity.  Diagnostic test 
results included hepatitis B surface antibody positive; 
hepatitis B surface antigen negative; hepatitis C antibody 
positive; and hepatitis A antibody positive.  It was noted 
the liver biopsy in February 1996 had been consistent with 
hepatitis and cirrhosis.  CT scan of the abdomen with 
contrast was suspicious for malignancy.  The diagnoses 
included hepatitis C.

The examiner commented that, due to lack of proper 
documentation and evidence of jaundice or infectious 
hepatitis in service, it was not possible to determine 
whether the veteran suffered hepatitis in service.  
Therefore, he was unable to render an opinion whether 
veteran's current hepatitis infection had its onset in 
service or was related to service.

No medical opinion or other competent medical evidence has 
been presented to establish that the symptoms and findings 
reported in service were manifestations of hepatitis or 
that the hepatitis C first identified over two decades 
post service is related to the inservice condition or 
otherwise to service.  

The veteran submitted a letter to his Congressman in March 
2001 that noted that the only contact he had had with 
blood was from another wounded soldier in Vietnam.  The 
Board accepts that he was exposed to blood during combat 
while serving in Vietnam.  Satisfactory lay or other 
evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with 
the circumstances, conditions, or hardships of such 
service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2002).  By itself, 
38 U.S.C.A. § 1154(b) does not help the veteran, as this 
provision does not obviate the need for competent evidence 
linking current disability to service.

The Court has also held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit has also recognized the Board' 
s "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As noted above, the Board remanded the veteran's appeal in 
December 1997.  A remand by the Board confers on a veteran 
the right to VA compliance with the terms of a remand 
order and imposes on the Secretary "a concomitant duty to 
ensure compliance" with those terms. Stegall, 11 Vet. App. 
at 271.  The veteran's representative has asserted that 
VA, in this case the RO, failed to comply with the terms 
of the December 1997 Board remand in that the VA physician 
who conducted the December 1999 examination failed to 
provide the opinion requested in the remand.  The Board 
finds, however, that there was compliance with the 
December 1997 remand as the examiner's statement that, 
based on the service medical records entries, he unable to 
render an opinion whether veteran's current hepatitis 
infection had its onset in service or was related to 
service is an opinion, albeit not one to the liking of the 
representative.  Therefore, an additional remand is not 
warranted in order to comply with the holding in Stegall.

In sum, the preponderance of the evidence is against the 
claim for service connection for hepatitis C.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); 38 C.F.R. § 3.102 (2002)

ORDER

Service connection for hepatitis C is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

